



Exhibit 10.3
EDGEWELL PERSONAL CARE COMPANY
NON-QUALIFIED STOCK OPTION AGREEMENT
EDGEWELL PERSONAL CARE COMPANY (the “Company”), effective November 13, 2017 (the
“Grant Date”), grants this Non-Qualified Stock Option Agreement (“Option
Agreement”) to ________________(“Optionee”) to purchase a total of _____________
shares of Common Stock of the Company (“Common Stock”) at a price of $_______per
share pursuant to its Edgewell Personal Care Company Second Amended and Restated
2009 Incentive Stock Plan (the “Plan”). Subject to the provisions of the Plan
and the following terms, Optionee may exercise this Option from time to time by
tendering to the Company written notice of exercise together with the purchase
price in cash, or in shares of Common Stock at their Fair Market Value as
determined by the Nominating and Executive Compensation Committee (the
“Committee”).
ARTICLE I - TERMS OF OPTION
1.
Normal Exercise. One-third (1/3) of this Option will become exercisable on each
of the first, second, and third annual anniversaries of the Grant Date (each, a
“Vesting Date”) and will remain exercisable until the date that is ten (10)
years following the Grant Date (“Term”), unless Optionee is no longer employed
by the Company, in which case the Option is exercisable only in accordance with
the provisions of paragraph 3 below and any portion of the Option that has not
yet vested as of such Termination of Employment shall be forfeited (except to
the extent specifically provided herein).

2.
Acceleration. Notwithstanding the above, a portion of the shares not previously
forfeited under this Option equal to the Prorated Amount (defined below) will
become exercisable before the date they would otherwise vest upon the Optionee’s
voluntary Termination of Employment that is (i) more than twelve (12) months
after the Grant Date and (ii) on or after the date on which the Optionee (x) is
at least age fifty five (55) years of age and (y) has ten (10) or more years of
service with the Company as of the date of Termination of Employment.
Notwithstanding the above, any shares not previously forfeited under this Option
will become fully exercisable before the date they would otherwise vest upon the
occurrence of any of the following events while Optionee is employed by the
Company:

a.    death of Optionee;
b.
Optionee's involuntary Termination of Employment, by reason of continuing
disability, immediately following exhaustion of short-term disability benefits;
or

c.
a Change of Control.

3.
Exercise After Certain Events. Upon the occurrence of any of the events
described below, any shares that are exercisable at that time shall remain
exercisable during the period stated below, but, in any event, not later than
the last day of the Term:

a.
Upon Optionee's Termination of Employment (i) by reason of continuing
disability, immediately upon exhaustion of short-term disability benefits, (ii)
because of death, or (iii) either voluntarily or involuntarily following
attainment of age 55 with at least ten (10) years of service (other than a
Termination for Cause) (all of the above are defined as a “3a Termination”),
such shares that are exercisable (including any shares that are accelerated
because of such events) shall remain exercisable for five (5) years thereafter.

b.
Upon Optionee’s voluntary or involuntary Termination of Employment (other than a
Termination for Cause and other than a 3a Termination), such shares that are
exercisable shall remain exercisable for ninety (90) days thereafter.

c.
Upon Optionee’s Termination for Cause, or if the Committee determines that this
Option is forfeited pursuant to Section IV of the Plan or otherwise under this
Option Agreement because Optionee engaged in competition with the Company or an
Affiliate, or Optionee engaged in any activity or conduct contrary to the best
interests of the Company or any Affiliate, such shares that are then exercisable
shall remain exercisable for seven (7) days after such Termination or
determination.

4.
Forfeiture. This Option is subject to forfeiture for the reasons set forth in
Section IV of the Plan, including Section IV.A.1, 2, 3 or 4 of the Plan, or upon
a determination by the Committee that the Optionee engaged in competition with
the Company or other conduct contrary to the best interests of the Company in
violation of Article II of this Option Agreement, or otherwise as determined in
accordance with this Option Agreement and the Plan. If there is a declaration of
forfeiture,






--------------------------------------------------------------------------------





those shares that are exercisable at the time of the declaration may be
exercised as set forth in paragraph 3 above; all other shares are forfeited.
5.
Definitions. Unless otherwise defined in this Option Agreement, defined terms
used herein shall have the same meaning as set forth in the Plan.

Affiliates shall mean all entities within the controlled group that includes the
Company, as defined in Internal Revenue Code (“Code”) Sections 414(b) and 414(c)
and the regulations thereunder, provided that the language “at least 50 percent”
shall be used instead of “at least 80 percent” each place it appears in such
definition.
Change of Control shall be deemed to have occurred if there is a change of
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement; provided that, without limitation, such a
Change of Control shall be deemed to have occurred if any of the following
occurs:
(i)
The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. Notwithstanding the above, if any
person or more than one person acting as a group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons will
not constitute a Change of Control;

(ii)
The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company. Notwithstanding the above, if any person or
more than one person acting as a group is considered to own 30% or more the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not
constitute a Change of Control.;



(iii)
A majority of the members of the Company’s Board is replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board before the date of the
appointment or election; or



(iv)
One person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from the Company that have a total gross fair
market value (determined without regard to any liabilities associated with such
assets) equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions.



(v)
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.



(vi)
This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Code.

Prorated Amount shall mean a portion of the shares not previously forfeited
under this Option equal to the portion of the Option, if any, that would vest on
the Vesting Date following the applicable Termination of Employment multiplied
by a fraction, the numerator of which is the number of months in the period
which begins on the day following the Vesting Date that occurred prior to the
applicable Termination of Employment and ends on the date of the Optionee’s
Termination of Employment and the denominator of which is twelve (12).
Termination of Employment shall mean a “separation from service” with the
Company and its Affiliates, as such term is defined in Code Section 409A and the
regulations thereunder.


ARTICLE II - OPTIONEE COVENANTS





--------------------------------------------------------------------------------





Optionee hereby covenants:
1.    Confidential Information.
By executing this Option Agreement, I agree that I shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of my assigned duties and for the benefit of
the Company, either during the period of my employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its affiliates, or their businesses, which
I shall have obtained during my employment by the Company or an affiliate. The
foregoing shall not apply to information that (a) was known to the public prior
to its disclosure to me; (b) becomes known to the public subsequent to
disclosure to me through no wrongful act of mine or any of my representatives;
or (c) I am required to disclose by applicable law, regulation or legal process
(provided that I provide the Company with prior notice of the contemplated
disclosure and reasonably cooperate with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
Notwithstanding clauses (a) or (b) of the preceding sentence, my obligation to
maintain such disclosed information in confidence shall not terminate if only
portions of the information are in the public domain.
2.    Non-Competition.
By executing this Option Agreement, I acknowledge that my services are of a
unique nature for the Company that are irreplaceable, and that my performance of
such services for a competing business will result in irreparable harm to the
Company and its affiliates. Accordingly, during my employment with the Company
or any affiliate and for the one (1) year period thereafter, I agree that I will
not, directly or indirectly, own, manage, operate, control, be employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation) or render services to any person, firm,
corporation or other entity, in whatever form, engaged in any business of the
same type as any business in which the Company or any of its affiliates is
engaged on the date of termination or in which they have proposed, on or prior
to such date, to be engaged in on or after such date and in which I have been
involved to any extent (on other than a de minimus basis) at any time during the
one (1) year period ending with my date of termination, in any locale of any
country in which the Company or any of its affiliates conducts business. This
subsection shall not prevent me from owning not more than one percent of the
total shares of all classes of stock outstanding of any publicly held entity
engaged in such business. I agree that the foregoing restrictions are
reasonable, necessary, and enforceable for the protection of the goodwill and
business of the Company.
3.    Non-Solicitation.
During my employment with the Company or an affiliate and for the two (2) year
period thereafter, I agree that I will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (i) any employee of the Company or any affiliate to leave
such employment in order to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with the
Company or knowingly take any action to hire or to materially assist or aid any
other person, firm, corporation or other entity in identifying or hiring any
such employee, or (ii) any customer of the Company or any affiliate to purchase
goods or services then sold by the Company or any affiliate from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer. I agree that the foregoing
restrictions are reasonable, necessary, and enforceable in order to protect the
Company’s trade secrets, confidential and proprietary information, goodwill, and
loyalty.
4.    Non-Disparagement.
I agree not to make any statements that disparage the Company or its affiliates
or their respective employees, officers, directors, products or services, and
the Company, by its execution of this Option Agreement agrees that it and its
affiliates and their respective executive officers and directors shall not make
any such statements regarding me. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this subsection.
5.    Reasonableness.
In the event any of the provisions of this Article II shall ever be deemed to
exceed the time, scope or geographic limitations permitted by applicable laws,
then such provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws.





--------------------------------------------------------------------------------





6.    Equitable Relief.
a.
I acknowledge that the restrictions contained in this Article II are reasonable
and necessary to protect the legitimate interests of the Company and its
affiliates, that the Company would not have granted me this Option Agreement in
the absence of such restrictions, and that any violation of any provisions of
this Article II will result in irreparable injury to the Company and its
affiliates. By agreeing to accept this Option Agreement, I represent that my
experience and capabilities are such that the restrictions contained herein will
not prevent me from obtaining employment or otherwise earning a living at the
same general level of economic benefit as is currently the case. I further
represent and acknowledge that I have been advised by the Company to consult my
own legal counsel in respect of this Option Agreement, and I have had full
opportunity, prior to agreeing to accept this Option Agreement, to review
thoroughly its terms and provisions with my counsel.

b.
I agree that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this Article II, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.

c.
I irrevocably and unconditionally consent to the service of any process,
pleadings notices or other papers in a manner permitted by law.

7.    Waiver; Survival of Provisions.
The failure by the Company to enforce at any time any of the provisions of this
Article II or to require at any time performance by me of any provisions hereof,
shall in no way be construed to be a release of me or waiver of such provisions
or to affect the validity of this Option Agreement or any part hereof, or the
right of the Company thereafter to enforce every such provision in accordance
with the terms of this Option Agreement. The obligations contained in this
Article II shall survive the termination of my employment with the Company or
any affiliate and shall be fully enforceable thereafter.
ARTICLE III - OTHER AGREEMENTS
1.    Governing Law.
All questions pertaining to the validity, construction, execution, and
performance of this Option Agreement shall be construed in accordance with, and
be governed by, the laws of the State of Missouri, without giving effect to the
choice of law principles thereof.
2.    Notices.
Any notices necessary or required to be given under this Option Agreement shall
be sufficiently given if in writing, and personally delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
last known addresses of the parties hereto, or to such other address or
addresses as any of the parties shall have specified in writing to the other
party hereto.
3.    Entire Agreement.
This Option Agreement constitutes the entire agreement of the parties hereto
with respect to the matters contained herein, and no modification, amendment, or
waiver of any of the provision of this Option Agreement shall be effective
unless in writing and signed by all parties hereto. This Option Agreement
constitutes the only agreement between the parties hereto with respect to the
matters herein contained.
4.    Waiver.
No change or modification of this Option Agreement shall be valid unless the
same is in writing and signed by all the parties hereto. No waiver of any
provision of this Option Agreement shall be valid unless in writing and signed
by the party against whom it is sought to be enforced.





--------------------------------------------------------------------------------





5.    Counterparts; Effect of Recipient’s Signature.
This Option Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that both parties need not sign the same counterpart. The provisions
of this Option Agreement shall not be valid and in effect until such execution
by both parties, which must occur within thirty (30) days following the
effective date of this Option Agreement. By the execution of this Option
Agreement, Recipient signifies that Recipient has fully read, completely
understands, and voluntarily agrees with this Option Agreement consisting of six
(6) pages and knowingly and voluntarily accepts all of its terms and conditions.
6.    Severability.
The invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of the remainder hereof in that
jurisdiction, or the validity or enforceability of this Option Agreement,
including that provision, in any other jurisdiction. To the extent permitted by
applicable law, the Company and Optionee each waive any provision of law that
renders any provision hereof invalid, prohibited or unenforceable in any
respect. If any provision of this Option is held to be unenforceable for any
reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the extent possible.
7.    Effective Date.


This Option Agreement shall be deemed to be effective as of the date executed by
the Company below.
IN WITNESS WHEREOF, the Parties hereto have duly executed this Option Agreement
as of the date and year as above written.


ACKNOWLEDGED AND ACCEPTED
EDGEWELL PERSONAL CARE COMPANY
____________________________
By: ___________________________________
Optionee
David Hatfield
Chief Executive Officer



E



